Poch, J. This matter coming to be heard upon the motion of the Respondent to dismiss the claim herein, and it appearing to the Court that Claimant has received due notice of said motion, and the Court being fully advised in the premises: Finds: 1. That this motion is brought pursuant to Illinois Rev. Stat. 1979, ch. 110, par. 48 (ii). 2. That Claimant alleges that Respondent owes $1,100.00 for medical services rendered to a public aid recipient on August 8, 1976. 3. That according to the Department of Public Aid report, the entire amount of the claim was $500.00 and was satisfied on January 3, 1977, when Respondent tendered and Claimant accepted payment of $500.00. 4. That Ill. Rev. Stat. 1978, ch. 23, par. 11 — 13 provides in pertinent part, that “acceptance of the payment by or in behalf of the vendor shall bar him, from obtaining or attempting to obtain, additional payment therefor from the recipient or any other person.” 5. That Claimant effectuated a good accord and satisfaction of the pre-existing claim when he agreed to accept the new security tendered by Respondent on January 3,1977, and therefore is precluded from recovering additional funds now. 6. That Claimant’s complaint attributes nonpayment to lapse of funds. 7. That the unpaid balance of Claimant’s statement was refused not by reason of lapse of funds as stated by Claimant, but rather for the reason that the claim had been satisfied by the payment of $500.00. 8. Claimant’s complaint therefore incorrectly attributes nonpayment to lapse of funds and is therefore dismissed. It is hereby ordered that the motion of Respondent be, and the same is, hereby granted and the claim herein be and is hereby dismissed.